DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 9, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al(US 2010/0011433 A1) in view of Jeffries et al(US 6807576 B1).
Regarding claim 1, Harrison ‘433 teaches, a computer-implemented method comprising: determining a hit count for a plurality of rules implemented on a leaf node([0059], [0063] and Figs. 1-3, based on obtained log record determining hit counts related to initial set of rules);
 identifying one or more components of a logical model( [0057], [0067], [0081] and Figs. 1-3,  determining/identifying logical identification of the initial set of rules obtained from the log record); attributing the hit count for the plurality of rules to the one or more components of the logical model ([0057], [0067], [0081] and Table 1 and Figs. 1-3, mapping the hit count to the logical identification of the initial set of rules as shown in table 1).
The combination of Harrison ‘433 and Jeffries ‘576  does not explicitly teach, generating a report specifying at least one relationship between the one or more components of the logical model and the hit count for a plurality of rules.  
Jeffries ‘576 teaches, generating a report specifying at least one relationship between the one or more components of the logical model and the hit count for the plurality of rules( col 10 lines 17-44 and Fig. 4E,  generating and displaying report that comprises logical representation of the rules set and hit count of selected rules).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Harrison ‘433 by incorporating the method of displaying graphical representing relationship of filter rules as taught by Jeffries ‘576 since such modification would  provide a user, such as a network administrator, with the ability to easily identify relationships between filter rules and make desired adjustments to the filter rules, as suggested by Jeffries ‘576 , col 2 lines 60-67). 
Regarding claim 4, the combination of Harrison ‘433 and Jeffries ‘576 teaches all of the claim limitations above Harrison ‘433 further teaches,  receiving, from the leaf node, the plurality of rules implemented on the leaf node([0054]-[0056] and Fig. 1, the rule generator 10 receiving rules implemented on another node).  
Regarding claim 9, the combination of Harrison ‘433 and Jeffries ‘576 teaches all of the claim limitations above Harrison ‘433 further teaches, wherein the plurality of rules include an access control rule([0083] , rule allowing access to selected resources is disclosed).
Regarding Claims 10 and 15, Harrison ‘433 teaches, a system comprising([0044] and Fig. 1): one or more processors([0087] and Fig. 4,  processor 43); and at least one computer-readable storage medium storing instructions which([0090] and Fig. 4), when executed by the one or more processors, cause the system to: determine a hit count for a plurality of rules implemented on a leaf node([0059], [0063] and Figs. 1-3, based on obtained log record determining hit counts related to initial set of rules); identify one or more components of a logical model( [0057], [0067], [0081] and Figs. 1-3,  determining/identifying logical identification of the initial set of rules obtained from the log record); attribute the hit count for the plurality of rules to the one or more components of the logical model([0057], [0067], [0081] and Table 1 and Figs. 1-3, mapping the hit count to the logical identification of the initial set of rules as shown in table 1).
Harrison ‘433 does not explicitly teach, generate a report specifying at least one relationship between the one or more components of the logical model and the hit count for a plurality of rules.  
Jeffries ‘576 teaches, generate a report specifying at least one relationship between the one or more components of the logical model and the hit count for a plurality of rules ( col 10 lines 17-44 and Fig. 4E,  generating and displaying report that comprises logical representation of the rules set and hit count of selected rules).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Harrison ‘433 by incorporating the method of displaying graphical representing relationship of filter rules as taught by Jeffries ‘576 since such modification would  provide a user, such as a network administrator, with the ability to easily identify relationships between filter rules and make desired adjustments to the filter rules, as suggested by Jeffries ‘576 , col 2 lines 60-67). 

Claims 2, 3, 5, 6, 8, 12-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison ‘433 and Jeffries ‘576 as applied to claims above, and further in view of Singh et al(US 2016/0112246 A1).

Regarding claim 2, the combination of Harrison ‘433 and Jeffries ‘576 teaches all of the claim limitations above except, receiving a query for a total number of hardware level entries associated with a selected component of the one or more components; and providing the total number of hardware level entries in response to the query.  
Singh ‘246 teaches, receiving a query for a total number of hardware level entries associated with a selected component of the one or more components( Singh ‘246, [0034], [0084] and Fig. 4, the host receiving a request for the rules stored in the host); and providing the total number of hardware level entries in response to the query(Singh ‘246, [0034], [0084] and Fig. 4, the host receiving a request for the rules stored in the host and the host sending the rules to the verification server).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harrison ‘433 and Jeffries ‘576 as taught by Singh ‘246, since such modification would provide a system/method for problem diagnosis and health checks in a computer infrastructure, that provides capability to consumers to provision processing, storage, network, and other computing resources, as suggested by Singh ‘246 (see [0001]).
Regarding claim 3, the combination of Harrison ‘433 and Jeffries ‘576 teaches all of the claim limitations above except, generating a mapping of a total number of hardware level entries to the one or more components for logical level network intents implemented on the leaf node based on a number of hardware level entries attributed to the one or more components; and providing the total number of hardware level entries to an interface.
Singh ‘246 teaches, generating a mapping of a total number of hardware level entries to logical level components for logical level network intents implemented on the leaf node based on the number of hardware level entries attributed to each logical level component in the set of logical level components( [0051], [0066], [0103]); and providing the total number of hardware level entries to an interface(see Singh ‘246,  para 51,  66-67, 103,  mapping of different layer entries stored in the host with the corresponding rule received form the controller).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harrison ‘433 and Jeffries ‘576 as taught by Singh ‘246, since such modification would provide a system/method for problem diagnosis and health checks in a computer infrastructure, that provides capability to consumers to provision processing, storage, network, and other computing resources, as suggested by Singh ‘246 (see [0001]).
Regarding claim 5, the combination of Harrison ‘433 and Jeffries ‘576 teaches all of the claim limitations above except,57Docket No.: 085115-655134 (1012450-US.03) querying the leaf node for the plurality of rules implemented on the leaf node.  
Singh ‘246 teaches, further comprising querying the leaf node for the set of concrete level network rules implemented on the leaf node( [0084] and Fig. 4, verification server requesting the host  for rules stored in the host).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harrison ‘433 and Jeffries ‘576 as taught by Singh ‘246, since such modification would provide a system/method for problem diagnosis and health checks in a computer infrastructure, that provides capability to consumers to provision processing, storage, network, and other computing resources, as suggested by Singh ‘246 (see [0001]).
Regarding claim 6, the combination of Harrison ‘433 and Jeffries ‘576 teaches all of the claim limitations above except, wherein the plurality of rules implemented on the leaf node received from the leaf node comprises zoning rule mapping information.  
Singh ‘246 teaches, wherein the set of concrete level network rules implemented on the leaf node received from the leaf node comprises zoning rule mapping information( [00 51]-[0052], mapping information of the end host  being provided to the verification server).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harrison ‘433 and Jeffries ‘576 as taught by Singh ‘246, since such modification would provide a system/method for problem diagnosis and health checks in a computer infrastructure, that provides capability to consumers to provision processing, storage, network, and other computing resources, as suggested by Singh ‘246 (see [0001]).
Regarding claim 8, the combination of Harrison ‘433 and Jeffries ‘576 teaches all of the claim limitations above except, wherein the one or more components comprise at least one of a contract, an endpoint, an endpoint group, a bridge domain, or a protocol.  
Singh ‘246 teaches, wherein the set of logical level components comprise at least one of a contract, an endpoint, an endpoint group, a bridge domain, or a protocol( [0032], [0070], group information that is stored in the controller, notice the claim limitation is written in alternative form thus examiner is required to show only one of the alternative claim limitations).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harrison ‘433 and Jeffries ‘576 as taught by Singh ‘246, since such modification would provide a system/method for problem diagnosis and health checks in a computer infrastructure, that provides capability to consumers to provision processing, storage, network, and other computing resources, as suggested by Singh ‘246 (see [0001]).
Regarding claim 12, the combination of Harrison ‘433 and Jeffries ‘576 teaches all of the claim limitations above except, wherein the instructions further cause the system to receive a query for the number of hardware level entries associated with the logical level component, wherein the number of hardware level entries is provided to the interface in response to the query (Singh ‘246, para 84 and Fig. 4, the host receiving a request for the rules stored in the host and the host sending the rules to the verification server).

Singh ‘246 teaches, wherein the set of logical level components comprise at least one of a contract, an endpoint, an endpoint group, a bridge domain, or a protocol([0032], [0070], group information that is stored in the controller, notice the claim limitation is written in alternative form thus examiner is required to show only one of the alternative claim limitations).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harrison ‘433 and Jeffries ‘576 as taught by Singh ‘246, since such modification would provide a system/method for problem diagnosis and health checks in a computer infrastructure, that provides capability to consumers to provision processing, storage, network, and other computing resources, as suggested by Singh ‘246 (see [0001]).
Regarding claim 13, the combination of Harrison ‘433 and Jeffries ‘576 teaches all of the claim limitations above except, comprising further instructions which when executed by the one or more processors, cause the system to: generate a mapping of a total number of hardware level entries to the one or more components for logical level network intents implemented on the leaf node based on a number of hardware level entries attributed to the one or more components; and provide the total number of hardware level entries to an interface.  
Singh ‘246 teaches, wherein the instructions further cause the system to: generate a mapping of a total number of hardware level entries to logical level component for logical level network intents implemented on the node based on the number of hardware level entries attributed to the logical level component; and provide the total number of hardware level entries to an interface( see Singh ‘246,  para [0051], [0066]-[0067], mapping of different layer entries stored in the host with the corresponding rule received form the controller).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harrison ‘433 and Jeffries ‘576 as taught by Singh ‘246, since such modification would provide a system/method for problem diagnosis and health checks in a computer infrastructure, that provides capability to consumers to provision processing, storage, network, and other computing resources, as suggested by Singh ‘246 (see [0001]).
Regarding claim 14, the combination of Harrison ‘433 and Jeffries ‘576 teaches all of the claim limitations above except, wherein the interface is a web interface configured to provide status information for a network fabric to a network administrator.  
Singh ‘246 teaches, wherein the interface is a web interface configured to provide status information for a network fabric to a network administrator (see Singh ‘246, para [0042] and Fig. 3, providing to an interface associated with the administrator).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harrison ‘433 and Jeffries ‘576 as taught by Singh ‘246, since such modification would provide a system/method for problem diagnosis and health checks in a computer infrastructure, that provides capability to consumers to provision processing, storage, network, and other computing resources, as suggested by Singh ‘246 (see [0001]).
Regarding claim 16, the combination of Harrison ‘433 and Jeffries ‘576 teaches all of the claim limitations above except, which when executed by the one or more processors, cause the one or more processors to: provide a total number of hardware level entries to a network administrator.
Singh ‘246 teaches, wherein the instructions further cause the computing system to providing the total number of hardware level entries to a network administrator(see Singh ‘246, para [0042] and Fig. 3, providing to an interface associated with the administrator).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harrison ‘433 and Jeffries ‘576 as taught by Singh ‘246, since such modification would provide a system/method for problem diagnosis and health checks in a computer infrastructure, that provides capability to consumers to provision processing, storage, network, and other computing resources, as suggested by Singh ‘246 (see [0001]).
Regarding claim 17, the combination of Harrison ‘433 and Jeffries ‘576 teaches all of the claim limitations above except, which when executed by the one or more processors, cause the one or more processors to: process a query for a total number of hardware level entries by providing the total number of hardware level entries in response to the query.  
Singh ‘246 teaches, wherein the instructions further cause the computing system to receive a query for a total number of hardware level entries, wherein the total number of hardware level entries are provided in response to the query (see Singh ‘246, para 84 and Fig. 4, verification server requesting the host for rules stored in the host).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harrison ‘433 and Jeffries ‘576 as taught by Singh ‘246, since such modification would provide a system/method for problem diagnosis and health checks in a computer infrastructure, that provides capability to consumers to provision processing, storage, network, and other computing resources, as suggested by Singh ‘246 (see [0001]).
Regarding claim 18, the combination of Harrison ‘433 and Jeffries ‘576 teaches all of the claim limitations above except, which when executed by the one or more processors, cause the one or more processors to: receive, from the leaf node, the plurality of rules implemented on the leaf node.
Singh ‘246 further teaches, wherein the instructions further cause the computing system to receive from the leaf node, the set of concrete level network rules implemented on the leaf node(see Singh ‘246, [0084] and Fig. 4, verification server requesting the host  for rules stored in the host).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harrison ‘433 and Jeffries ‘576 as taught by Singh ‘246, since such modification would provide a system/method for problem diagnosis and health checks in a computer infrastructure, that provides capability to consumers to provision processing, storage, network, and other computing resources, as suggested by Singh ‘246 (see [0001]).
Regarding claim 20, the combination of Harrison ‘433 and Jeffries ‘576 teaches all of the claim limitations above except, wherein the one or more components comprise at least one of a contract, an endpoint, an endpoint group, a bridge domain, or a protocol.
Singh ‘246 teaches, wherein the logical level components comprise at least one of a contract, an endpoint, an endpoint group, a bridge domain, or a protocol( see Singh ‘246,  [0032], [0070], group information that is stored in the controller).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harrison ‘433 and Jeffries ‘576 as taught by Singh ‘246, since such modification would provide a system/method for problem diagnosis and health checks in a computer infrastructure, that provides capability to consumers to provision processing, storage, network, and other computing resources, as suggested by Singh ‘246 (see [0001]).

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schlansker ‘612 and Singh ‘246  as applied to claims above, and further in view of Ammundi et al(US 9413662 B2).

Regarding claim 7, the combination of Harrison ‘433 and Jeffries ‘576 teaches all of the claim limitations above except, wherein a memory for the leaf node is a Ternary Content-Addressable Memory.  
Ammundi ‘662 teaches, wherein the memory for the leaf node is a Ternary Content-Addressable Memory (TCAM) and the number of hardware level entries comprises at least one TCAM entry (see col 6 lines [0044]-[0052] and Figs. 5-7, logical rules being converted to TCAM entry to be stored on a network node).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harrison ‘433 and Jeffries ‘576  as taught by Ammundi ‘662, since such modification would enable a network node to efficiently process data units received from another network node, as suggested by Ammundi ‘662(see col 3 lines 20-30).

Regarding claim 19, the combination of Harrison ‘433 and Jeffries ‘576 teaches all of the claim limitations above except, wherein a number of hardware level entries comprises at least one Ternary Content-Addressable Memory entry.  
Ammundi ‘662 teaches, wherein a number of hardware level entries comprises at least one Ternary Content-Addressable Memory entry (see col 6 lines 44-52 and Figs. 5-7, logical rules being converted to TCAM entry to be stored on a network node).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harrison ‘433 and Jeffries ‘576  as taught by Ammundi ‘662, since such modification would enable a network node to efficiently process data units received from another network node, as suggested by Ammundi ‘662(see col 3 lines 20-30).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison ‘433 and Jeffries ‘576 as applied to claims above, and further in view of Schlansker et al(US 2015/0124612 A1). 
Regarding claim 11, the combination of Harrison ‘433 and Jeffries ‘576  teaches all of the claim limitations except, wherein the interface is a web interface configured to provide status information for a network fabric to a network administrator.
  Schlansker ‘612 teaches, wherein the node is a leaf node in the network fabric (see Schlansker ‘612, [0018]-[0020] and Figs. 1-2, edge switches in network fabric).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harrison ‘433 and Jeffries ‘576  as taught by Schlansker ‘612, since such modification would enable to set at least one rate limiter on output ports of a node in the network on a tenant-by-tenant basis. which also  includes enforcing communication rates over shared edge links based on the rate limiter, as suggested by Schlansker ‘612(Abstract).
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found: http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; or (3) EFS WEB. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AWET HAILE/Primary Examiner, Art Unit 2474